Citation Nr: 0419182	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.   

The Board observes that in statements received by VA, the 
veteran has claimed entitlement to service connection for 
mental illness, to include bipolar manic depression and 
paranoid schizophrenia, a benefit not previously adjudicated 
by the RO.  The Board specifically notes that the RO did not 
interpret the veteran's prior claims to include consideration 
of mental illness as a claimed residual of his head injuries 
and has not denied benefits for any psychiatric disability.  
Therefore, the issue of entitlement to service connection for 
mental illness is appropriately viewed as a new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); cf. 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996)).  This matter is referred 
to the RO for appropriate action.  

Additionally, it is unclear whether, in his August 2001 
statement, the veteran is also raising a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  If he wishes to pursue VA benefits based on such 
disability, he should inform the RO so that appropriate 
action may be taken. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if he 
is required to take further action.




REMAND

The veteran contends that, while on active duty, he was 
assaulted and also involved in a motor vehicle accident, 
wherein he had a vehicle rolled onto him, for which he sought 
treatment for head injuries.  As a result of these in-service 
incidents, the veteran claims that he now has residuals of a 
head injury and that service connection is warranted for such 
disability.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. 

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Specifically, pursuant to 38 C.F.R. § 3.159(c)(2), VA must 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as the Social Security Administration (SSA).  Letters 
from the SSA dated in 1987 and 1998 indicate that the veteran 
has received disability benefits from that agency.  
Furthermore, the letters dated in 1998 reflect that the 
veteran was being scheduled for an examination to evaluate 
his disability.  The SSA records, to include any medical 
evidence considered in rendering benefits determinations, are 
not associated with the claims file.  Since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  In addition, while on remand, any 
other outstanding records of relevant medical treatment 
should be obtained for consideration in connection with the 
veteran's appeal.  

The Board further observes that of record is a letter dated 
in December 1999.  That letter informs the veteran that the 
prior decision denying the veteran's claim for a closed head 
injury was confirmed as the information the veteran submitted 
was not new or material.  The letter states that a copy of 
the rating decision, which showed the evidence considered and 
the reasons for the RO's decision, was attached.  However, 
that rating decision is not currently included in the claims 
file.  While this case is in remand status, the RO should 
attempt to obtain and associate a copy of this rating 
decision with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his new and 
material claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal. 

2.  The RO should obtain from the SSA any 
determination pertinent to the veteran's 
claim for SSA disability benefits, as 
well as any medical records relied upon 
concerning that claim, to include any 
examination reports.  A response, 
negative or positive, should be 
associated with the claims file.

3.  The RO should obtain and associate 
the rating decision referenced in the 
December 1999 letter with the claims 
file.  If, for any reason, the rating 
decision is unavailable or unobtainable, 
the RO should document the efforts made 
to secure it. 

4.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for any disability that may 
be attributed to residuals of a head 
injury.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  A response, negative or 
positive, should be associated with the 
claims file.  For VA records, requests 
must continue until the RO determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

5.  After completing the above, the issue 
of whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
residuals of a head injury should be re-
adjudicated, with consideration of any 
evidence received pursuant to this 
remand.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

